OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIM:	
Replaced Claim 1 with the following claim: 
--      1.	     A method for manufacturing a semiconductor on insulator type structure by transfer of a layer from a donor substrate onto a receiver substrate, comprising: 
supplying the donor substrate and the receiver substrate; 
forming, in the donor substrate, an embrittlement zone delimiting the layer to transfer; 
bonding the donor substrate on the receiver substrate, a surface of the donor substrate opposite to the embrittlement zone with respect to the layer to transfer being at a bonding interface; and
detaching the donor substrate along the embrittlement zone enabling the transfer of the layer to transfer onto the receiver substrate, wherein the transfer method being characterized in that it comprises, before the bonding step, a step of controlled modification of a curvature of the donor substrate and/or the receiver substrate so as to move the substrates away from each other at least in one region of their periphery, a face or the two faces intended to form the bonding interface of the donor substrate and/or the receiver substrate being deformed so as to have a curvature amplitude greater than or equal to 136 µm.		--

Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Gunn on December 14, 2021.
Allowance Subject Matter
Claims 1-20 are allowed.  Following is the Examiner’s statement of reason for allowance:


The closest prior art, U.S. Publication 2020/0343441 to Ghyselen et al, does not anticipate or suggest such process steps as: “bonding the donor substrate on the receiver substrate, a surface of the donor substrate opposite to the embrittlement zone with respect to the layer to transfer being at a bonding interface; and detaching the donor substrate along the embrittlement zone enabling the transfer of the layer to transfer onto the receiver substrate, wherein the transfer method being characterized in that it comprises, before the bonding step, a step of controlled modification of a curvature of the donor substrate and/or the receiver substrate so as to move the substrates away from each other at least in one region of their periphery, a face or the two faces intended to form the bonding interface of the donor substrate and/or the receiver substrate being deformed so as to have a curvature amplitude greater than or equal to 136 µm” (as applied to Claim 1), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Note:	None of the cited arts in IDS dated 09/03/2021 reads on pending claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (Calvin.Lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
December 22, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815